

116 HR 7315 IH: Protecting Our Protesters Act of 2020
U.S. House of Representatives
2020-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7315IN THE HOUSE OF REPRESENTATIVESJune 24, 2020Ms. Omar (for herself, Ms. Lee of California, Mr. Thompson of Mississippi, Ms. Norton, Mrs. Carolyn B. Maloney of New York, and Ms. Ocasio-Cortez) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to clarify the penalty for use of force, and for other purposes.1.Short titleThis Act may be cited as the Protecting Our Protesters Act of 2020.2.Clarification of deprivation of rights under color of lawSection 242 of title 18, United States Code, is amended—(1)by striking United States, and inserting United States, including the use of force during a response to a protest; and(2)by striking , or may be sentenced to death. 